Citation Nr: 0101442	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  97-20 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from February 1968 to January 
1970.  

In a July 1990 rating action, the RO denied service 
connection for PTSD.  The veteran filed a timely appeal.  In 
August 1991, the Board of Veterans' Appeals (Board), remanded 
the case for further development.  In an April 1994 decision, 
the Board denied service connection for PTSD.  This appeal 
arises from a subsequent September 1996 rating action in 
which the RO denied service connection for PTSD.  

In an August 1999, the Board determined that the appropriate 
issue on appeal was whether new and material evidence had 
been submitted to reopen a claim for service connection for 
PTSD.  The Board further noted that since the RO had not 
adjudicated the issue of service connection for PTSD on a new 
and material evidence basis, the case should be remanded for 
appropriate discussion and application of the appropriate 
laws and regulations pertaining to new and material evidence 
claims.  In particular, the RO was requested to review the 
veteran's claim pursuant to the standard set forth in Hodge 
v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

In May 5000, the RO determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for PTSD.  The case has been since returned to the 
Board for further appellate consideration.


REMAND

As noted above, the Board denied service connection for PTSD 
in April 1994.  That decision is final, and no claim based 
upon the same factual basis shall be considered.  See 38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  The new and material 
evidence must be presented since the time that the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 282-284 (1996).

Following a preliminary review of the claims file, the Board 
finds that additional development is necessary before the 
question of whether new and material evidence has, in fact, 
been submitted to reopen the claim may be properly 
adjudicated.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996-2000).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98

The Board previously denied service connection for PTSD in 
May 1994.  At that time, the evidence included medical 
diagnoses of PTSD.  However, as indicated in the Board's 
decision, its denial was premised on its findings that the 
veteran was not involved in combat during his service in 
Vietnam, and that the evidence did not objectively 
demonstrate the occurrence of an in-service stressor.  The 
Board essentially noted that there was no credible evidence 
that the veteran was awarded the Combat Infantryman Badge or 
Purple Heart; that it was impossible to verify the occurrence 
of some anecdotal incidents claimed by the veteran, and that 
he had not provided sufficient information to verify others; 
and that a list of individuals the veteran indicated were 
wounded or killed did not serve with the veteran and he did 
not witness such incidents.  

Since the Board's decision, however, the veteran has 
submitted statements of additional stressors.  In May 1996, 
the veteran submitted a lengthy statement detailing the 
following:  

The veteran stated that he arrived in Vietnam on November 5, 
1968 and that the airplane could not land because the airport 
was under attack.  After landing he was hurried inside a 
bunker for protection from enemy shelling.  On November 6, 
1968, he was issued combat gear and told that he would go 
through 7 days of in country training.  On November 8, 1968,  
the veteran was instructed on how to throw hand grenades over 
a concrete wall.  One soldier dropped a grenade between his 
legs and froze, unable to pick it up.  The grenade went off 
killing the soldier and tow more soldiers.  Blood and flesh 
were splattered everywhere and got on the veteran.  On 
November 9, 1968, they were taken into the jungle for more 
training.  The area was supposed to be safe for such training 
but they were ambushed and the veteran saw two more soldiers 
killed.  Coming back, they were attacked by mortars and 122 
mm rockets, which resulted in two more soldiers being 
wounded.

The veteran further reported that, after finishing the in 
country training, approximately 500 soldiers were reported 
ready for combat.  General Melvin E. Zeavis, commanding 
general of the 101st Airborne Division told them that they 
were going to go as far north as possible without going into 
North Vietnam.  They were stacked inside C-130's and flew at 
tree top level at approximately 300 miles north to Phuu Bia 
and then transported by trucks to Camp Eagle.  Upon arriving 
at Camp Eagle, the veteran was put with pathfinders and 
airborne infantry personnel and issued an M-60 machine gun.  
He was told that he was not needed as an air traffic 
controller.  With the pathfinders, he was to guard Camp Eagle 
against the N.V.A.  They operated outside the perimeter with 
five-man teams.  They were constantly under attack and once a 
rocket hit a bunker and five men were killed.  The veteran, 
along with other soldiers, helped pick up the body parts. 

The veteran also stated that, once in February 1969, he was 
selected to fly down south to Da Nang.  They picked up 28 
soldiers killed in action on the way down.  After staying at 
Camp Eagle, he was shipped to a place called Phui Bai where 
he worked as an air traffic controller.  He helped serve on 
guard duty inside and outside the perimeter.  They came under 
several attacks.  Once snipers got inside the veteran's 
perimeter and blew up nine helicopters, five "Howrys", and 
four 147's.  A bunker was hit and 12 soldiers died.  The 
veteran helped to retrieve the bodies.  

In a statement subsequently filed by the veteran in August 
1996, the veteran reported that in February 1969, while 
stationed in Phan Theit, he and several others were flying 
door gunner on Huey chapters attached to the 3rd of the 506 
infantry of the 101st Airborne Division.  By the time they 
got back, there were many casualties.  Four of the soldiers 
killed were friends of the veteran and the veteran helped 
with the cleanup.  The friends' names were Lewis, Green, 
Jackson, and Brown.  The veteran stated that he saw many more 
casualties, but he was not as close to them as he was to 
these four men.  He stated that he was an eyewitness to these 
casualties.

Under these circumstances, the Board finds that the RO should 
attempt to verify the additional in-service stressful 
experiences described by the veteran in his May and August 
1996 statements, particularly those which may be subject to 
independent verification, such as the alleged mortar and 
rocket attacks, and the deaths of the veteran's friends.  The 
RO should initially attempt to obtain any additional 
information from the veteran regarding those alleged in-
service stressful events.  Moreover, since there is no legal 
requirement that such an event must be established only by 
official records, the veteran should also be invited to 
statements from former service comrades or others that 
establish the occurrence of his claimed in-service stressful 
experiences.  However, even if the veteran fails to provide 
additional information or evidence, the RO should undertake 
all necessary development to attempt to corroborate the 
specifically claimed events independently.  The Board would 
emphasize, however, that requiring corroboration of every 
detail, including the veteran's personal participation [in 
the claimed event(s)], defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Furthermore, if the RO determines that evidence has been 
received that corroborates the occurrence of claimed in-
service stressful experience(s), the veteran should undergo 
further psychiatric examination, as specified below, to 
determine whether, in light of the current diagnostic 
criteria, the veteran does, in fact, currently have PTSD as a 
result of such in-service stressful experience(s).  

The Board also notes that Congress recently amended 38 U.S.C. 
§ 5107 (and amended or added other relevant provisions) to 
expand VA's duty assist a claimant in developing all evidence 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well providing notice to the appellant when efforts to obtain 
potentially relevant evidence is unsuccessful.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

In view of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  

As a final point, the Board is cognizant that the Veterans 
Claims Assistance Act of 2000 expressly provides that nothing 
in the act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 State. 2096, ___ (to 
be codified at 38 U.S.C. § 5103A(f)).  As noted above, the 
Board emphasizes that it is not reopening the claim for 
service connection for PTSD at this time, nor is it directing 
the RO to do so.  Rather, the development requested herein is 
more in the nature of preliminary development (based on 
additional information provided by the veteran) that must be 
accomplished to fairly adjudicate the question of whether new 
and material has, in fact, been presented to reopen the 
claim.  While the Board regrets that an additional remand of 
this matter will further delay a decision on appeal, such 
action is necessary to afford the veteran every consideration 
and to ensure that all due process requirements have been 
met.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should again contact the 
veteran and ask him to provide specific 
information concerning the claimed in-
service stressful events that led to his 
PTSD that he outlined in his May and 
August 1996 statements, particularly 
those pertaining to alleged mortar and 
rocket attacks, and the deaths of the 
veteran's friends.  Such information 
should include the dates and locations of 
the alleged events, as well as full names 
and units of the individuals involved.  
The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information, 
an adequate search for verifying 
information can not be conducted.  The 
veteran should also be invited to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences.  

2.  Unless the RO determines that 
evidence sufficient to establish the 
occurrence of the claimed in-service 
stressful experiences has been received, 
the RO should prepare a letter outlining 
the in-service stressful experiences 
described by the veteran in his May and 
August 1996 letters, and should forward 
such letter, accompanied by copies of the 
veteran's DD Form 214, service personnel 
records, and all associated documents, to 
the United States Armed Services Center 
for Research of Unit Records (formerly, 
the U.S. Army and Joint Services 
Environmental Support Group (ESG)).  That 
organization should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressful experiences.  The RO 
should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

3.  The RO should prepare a report 
detailing the nature of any claimed 
stressor(s) deemed established by the 
record.  This report is then to be added 
to the claims file.  If no claimed in-
service stressful experience has been 
verified, then the RO should so state in 
its report, skip the development request 
in paragraph 4, below, and proceed with 
paragraph 5.  

4.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to, and be reviewed by, 
the examiner.  In rendering a 
determination as to whether a diagnosis 
of PTSD is valid, the examiner is 
instructed that only an event which has 
been corroborated may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include the complete 
rationale for all opinion expressed.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for PTSD on the basis of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  In so doing, the RO must render 
a specific finding as to whether new and 
material evidence has been presented to 
establish that the veteran engaged in 
combat with the enemy.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all 
matters and concerns noted in this 
REMAND.  

8.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



